*501CONCURRING OPINION.
WOODSON, P. J.
I concur in this opinion in toto, except as to the words on page 497, near bottom, “It is natural that, upon learning this, the defendant should have taken a lively interest in finding some way in which he could make himself whole. ’ ’
I do not think it is natural for a man to look or seek to make himself whole, where the acts of nature have damaged him, as against his neighbor, and especially such conduct is anything but natural.
Also to the words, “The record discloses that James Love left other heirs, and as the parties to this suit will not be concluded by this judgment with respect to their title, it is perhaps better to leave those questions in which they may be interested until they shall require a decision.” This is but little short.of suggesting litigation among said “other heirs.” The policy of the law is to settle and not to stir up litigation.